FILED
                                  UNITED STATES DISTRICT COURT                                           APR 1 2 2010
                                  FOR THE DISTRICT OF COLUMBIA                                     Clerk, U.S. District & Bankruptcy
                                                                                                  Courts for the District of Columbia
Nathaniel J. Richardson, Jr.,                      )
                                                   )
                    Plaintiff,                     )
                                                   )
                    v.                             )           Civil Action No.
                                                   )
William K. Suter, Clerk of Court et ai.,           )
                                                   )
                    Defendants.                    )

                                        MEMORANDUM OPINION

            This matter is before the court on the plaintiff s pro se complaint and application to

proceed in forma pauperis. The application to proceed informa pauperis will be granted and the

complaint will be dismissed pursuant to the Court's authority under 28 U.S.C. § 1915A(b).

            Alleging that his First Amendment right of access to the courts has been abridged, and

that he has been denied due process and equal protection of the laws, the plaintiff asserts in his

complaint claims for damages and injunctive relief under 42 U.S.C. §§ 1985(3) & 1986, see

Compl. at 3 &       ~~   134-145, and purports to sue - each in his or her "individual capacity" - the

Clerk of the United States Supreme Court, three of his assistants, the Director of the

Administrative Office of the United States Courts, two sitting Supreme Court Justices, the

United States Attorney General, and a John Doe in the Executive Office of the Solicitor General,

id.   ~~   3-9. The injurious events alleged in the complaint are (1) the refusal by the Clerk and his

staff to file the plaintiff s petition for a writ of certiorari, id.     ~~   15 et seq., and (2) the failure of

each of the other named defendants to ensure that the plaintiffs submissions were filed with the

Clerk of the United States Supreme Court, id.          ~~   19 et seq.

            The plaintiff s claim for damages must be dismissed. Despite the fact that the plaintiff

~tates     that he is suing each defendant in his or her "individual capacity," his allegations do not

 upport this position. All the events alleged are unequivocally actions taken in each defendant's
exercise of his or her office, that is, in his or her official capacity. Moreover, the Justices and the

Clerk and his staff are immune from this suit for damages because they enjoy judicial immunity,

Sindram v. Suda, 986 F.2d 1459, 1461 (D.C. Cir. 1993), the damages claims against the

members of the federal judiciary will be dismissed for failure to state a claim upon which relief

may be granted. Similarly, sovereign immunity bars this suit for damages against the federal

executive officials. Lane v. Pena, 518 U.S. 187, 192 (1996); United States v. Mitchell, 463 U.S.

206,212 (1983); FDIC v. Meyer, 510 U.S. 471,484-85 (1994). As sovereign immunity is

jurisdictional, the damages claims against the federal executive officials will be dismissed for

lack of subject matter jurisdiction.

        In addition to damages, the plaintiff seeks a "mandatory injunction" ordering the Clerk of

the Supreme Court to file certain documents. CompI. at 76. This request will also be denied

because, among other things, this Court does not have jurisdiction to issue injunctive relief with

respect to the Clerk of the United States Supreme Court, as that would interfere with the

Supreme Court's exclusive supervisory authority over its Clerk. See In re Marin, 956 F.2d 339

(D.C. Cir. 1992) ( per curiam ).

        A separate order of dismissal accompanies this
                                                          /



Date:   C:~ lJ; 't.-o' {)




                                                   2